Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00900-CV

                    IN THE INTEREST OF L.C. and N.M., Children

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-03030
                    Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Both parents are indigent; no costs are taxed against either parent.

      SIGNED June 17, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice